2DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to Application # 116/650869 with a Response After Final Action filed on 12/21/2021.  Claims 1-10 are subject to review.

Status of Claims
The status of the claims is as follows:  	
Claims 1, 3-21 are not amended;

Response to Arguments
Applicant’s Argument:  In the remarks, at page 8 and 9, the Applicant argues in substance that: 
(A) “Rico is directed to configuring narrow-band physical channels to either reduce resources allocated or to be compatible with wide-band communication, not for transmitting control information in a narrowband of the occupied band for the packet, as recited in the claims.”

Examiner’s Response: 

• (A) In response, Examiner respectfully disagrees with applicant’s representative’s assertions. Examiner appreciates applicant’s representative’s explanation but the meaning of Narrow Band is the same for Physical channel reduce resource or transmitting control information. A narrowband channel is a channel in which the bandwidth of the message does not significantly exceed the channel's coherence bandwidth. Rico explicitly states that the first data header may have a different size than a second data header for transmissions of data via a narrowband data channel allocated by control transmissions in the narrowband physical control channel. Examples, the data transmission may be identified by descrambling a cyclic redundancy check value of a decoded control transmission candidate with a data identifier. The method may include receiving a narrowband physical control channel, and identifying, in the narrowband physical control channel, a data transmission including a first data header and a data payload mapped to a set of resources of the narrowband physical control channel having a same size as at least one format for control channel transmissions over the narrowband physical control channel. An example from Rico: (Col. 18 line 40-54 For example, if a wireless device (e.g., a UE) is monitoring a search space for a control channel transmission (e.g., a downlink control information (DCI)) having a size M (including cyclic redundancy check (CRC) bits), a downlink data transmission of a narrow-band downlink data channel, having a same or smaller size as a control channel transmission of the narrow-band downlink data channel, may be transmitted on a set of resources otherwise usable for the control channel transmission....) .

Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further 
clarifications.

Conclusion
Examiner’s Note:  The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468